Citation Nr: 9922099	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-03 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel










INTRODUCTION

The appellant had active military service from October 1966 
to November 1969.  

The claims file contains a report of a rating decision in 
October 1987 wherein entitlement to service connection for 
PTSD was denied.  No appeal was taken from the above 
determination which became final.

This current matter is before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision from the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO affirmed the previous denial of 
entitlement to service connection for PTSD, without 
considering whether new and material evidence had been 
submitted to reopen the previously denied claim.

In accordance with the United States Court of Appeals for 
Veteran's Claims (Court) ruling in Barnett v. Brown, 8 Vet. 
App. 1 (1995), the Board is obligated to address the issue of 
new and material evidence regardless of whether the RO based 
its determination on that issue.  Hence, the Board will 
proceed with a determination of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for PTSD which was denied 
in October 1987, and has accordingly characterized the issue 
as reported on the title page of this decision.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
when it issued an unappealed rating decision in October 1987.

2.  The evidence submitted since the October 1987 rating 
decision bears directly and substantially upon the issue at 
hand, and because it is neither duplicative or cumulative, 
and it is significant, it must be considered in order to 
fairly decide the merits of the claim.

3.  The claim of service connection for PTSD is supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.

4.  All available relevant evidence necessary for an 
equitable disposition of the appellant's service connection 
claim has been obtained by the RO.  

5.  The record establishes that the veteran engaged in combat 
in service.

6.  There is competent evidence of stressor corroboration to 
support a diagnosis of PTSD resulting from military service.

7.  The medical evidence establishes a clear diagnosis of 
PTSD.


CONCLUSIONS OF LAW

1.  Evidence received since the final October 1987 
determination wherein the RO denied service connection for 
PTSD is new and material, and the appellant's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1998).

2. The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154(b), 5107(a)(b) (West 1991); 38 C.F.R. §§ 3.303(d), 
3.304(d), (f) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the appellant was not 
diagnosed with any psychiatric impairments at his enlistment 
examination.  

A review of the service records reveals that the appellant 
served in the Republic of Vietnam for eleven months and 24 
days.  From April 1967 to December 1967, the appellant was 
assigned to Company B of the 39th Engineer Battalion 
(Combat).  On December 20, 1967, the appellant was assigned 
to Company D of the 26th Engineer Battalion.  The appellant's 
primary specialty was a pioneer during this period.  

The appellant's DD Forms 214 reveal that the appellant did 
not receive any awards or decorations which evidence 
participation in combat.  Nor are there service medical 
records showing treatment for wounds sustained in combat.  
The appellant's conduct and efficiency were consistently 
noted as being excellent before and through his service in 
Vietnam.  His decorations include a Vietnam Service Medal and 
a Vietnam Campaign Medal.

Service personnel records indicate that the appellant's 
conduct and efficiency declined following his return from 
Vietnam.  The appellant's DD Form 214 indicates that he was 
absent without leave (AWOL) on four separate occasions 
between December 1968 and October 1969.  

In October 1969, the appellant underwent an evaluation of 
psychiatric fitness for duty and consideration for 
administrative separation.  Evaluation of the appellant 
yielded a diagnosis of chronic, severe schizoid personality 
with marked episodes of anxiety and loss of impulse control 
under stress and prolonged confinement.  




The examiner commented that the appellant had a chronic 
personality disorder since early childhood manifested by 
emotional detachment, inability to form meaningful 
interpersonal relationships, or to conduct himself in a 
minimally responsible fashion either in school or employment 
prior to induction.  The examiner noted that the appellant 
had enlisted in the military to avoid being charged with an 
alleged assault and robbery in Texas.  

The examiner noted that the appellant was having an 
increasingly difficult time tolerating even minimal military 
discipline and regimentation.  It was noted that he had 
received six Article 15's for AWOLs and misappropriation of a 
vehicle and received on Summary Court Martial for AWOL.  It 
was recommended that the appellant be released from military 
duty.  

In August 1991 the appellant submitted his current 
application for service connection of PTSD.  

The appellant completed a PTSD questionnaire in August 1991.  
The appellant reported coming under a rocket and mortar 
attack on Hill 54.  The appellant reported that he was in a 
ditch with two other younger soldiers when the mortar and 
rockets started going off.  A mortar or rocket landed near 
their position and the appellant reported being hit by 
something from the explosion.  He stated that it knocked him 
down, sending his helmet off of his head.  He reported 
hearing one of his fellow soldiers yelling that the top of 
the appellant's head was gone.  Another soldier was throwing 
up.  The appellant stated that he thought he was going to 
die.  It was not until later that the appellant reportedly 
realized that he had not been seriously injured.  

After this incident, the appellant reported becoming addicted 
to drugs.  He stated that he used them to help him sleep and 
to calm his nerves.  The appellant stated that he was unable 
to handle life in the army in the United States, and went 
AWOL several times as a result.  

The appellant reported recurring bad dreams over the years.  
He went on to state that he had gone through failed marriages 
and other relationships.  He also reported having dozens of 
jobs but that he had trouble relating to people.  

In September 1991 the appellant was seen at the Grant Pass 
Veterans Center after repeated encouragement from a friend to 
do so.  The appellant presented with difficulties with 
employment, intimate relationships, basic needs, depression, 
and isolation.  He reported a long standing history of 
substance abuse following his return from Vietnam, but not in 
recent times.  The appellant reported having difficulty 
relating to others, particularly to those in positions of 
authority.  He reported many intrusive thoughts about his 
time spent in Vietnam.  The appellant stated that he was 
involved in a significant amount of combat during his tour of 
duty and was wounded on one occasion.  The appellant reported 
depression and regular sleep disturbance.  Symptoms of 
stress, guilt, and low self-esteem were displayed.  The 
appellant was diagnosed with PTSD as a result of his military 
experiences in Vietnam.  It was concluded that many of his 
symptoms seemed to have been a major disrupter in his life.  

A VA Social-Industrial Survey was conducted in November 1991.  
The appellant informed the interviewer that he had had a 
relatively normal childhood.  He reported getting mostly C's 
in high school and playing on the football team.  He stated 
that he joined the military immediately after graduating from 
high school because he felt that it was his duty and because 
he may have glamorized it from watching John Wayne movies.  

During the examination, the appellant referred to his 
experiences at Hill 54.  The appellant again stated that an 
explosion had knocked him down and that one man became sick 
and another was shouting that the top of his head was gone.  
He stated that his wounds turned out to be only slight.  He 
stated that he felt very lucky, but had difficulty coping 
after that point.  He again related his history of drug use 
and problems with relationships and maintaining employment 
following his return from Vietnam.  

The appellant reported that he was continuing to have 
intrusive thoughts and nightmares and related a strong 
startle response when a car backfires or a helicopter is 
overhead.  He reported being careful to not sit in front of 
windows and that he would glance around corners before going 
out.  

The interviewer also talked with the appellant's mother.  She 
reported that the appellant had a sheltered life at home, and 
that he was very pleasant and had a good personality.  She 
stated that he never had any problems and was never involved 
with the police.  

The interviewer concluded that the appellant was wrongly 
diagnosed in 1969 with a schizoid personality disorder and 
concluded that it was untrue that the appellant had a chronic 
personality disorder dating back to early childhood.  She 
also concluded that he was wrongly cited as enlisting to 
avoid prosecution for a crime committed in Texas.  In making 
these conclusions, the examiner referred to the appellant's 
excellent conduct in service during the first part of his 
service and to the statements of the appellant's mother 
regarding his childhood.  

The appellant subsequently underwent a VA evaluation for 
possible PTSD in November 1991.  The appellant reported 
essentially the same story regarding his traumatic experience 
at Hill 54 which lead to subsequent drug use and behavioral 
difficulties.  The appellant specifically discussed his 
trouble maintaining employment and his two failed marriages.  
He concluded that both marriages had failed because of his 
irritability and outbursts of anger.  The appellant reported 
getting in a number of physically violent encounters in the 
past.  He reported assaulting and kicking the head of an 
unpleasant acquaintance one year prior.  He reported 
disturbed sleep and traumatic dreams about Vietnam once a 
month.  He reported physiological reaction to things such as 
thick brush, cars backfiring, and the sound of helicopters 
overhead.  He stated that he tends to check terrain and areas 
before venturing into them.  It was noted that the appellant 
strongly denied the veracity of the psychiatric report 
conducted in 1969.  

The examiner noted that the appellant was exhibiting some 
degree of PTSD.  The appellant reported having dreams about 
traumatic situations about once every month.  He stated that 
the appellant showed some evidence of avoidance of stimuli 
reminiscent of the trauma.  He specifically stated that he 
avoids hunting by himself in thick cover.  The appellant was 
found to show some degree of detachment and estrangement from 
others, preferring to spend time by himself with relatively 
few people around.  Also noted were sleep difficulty, a 
history of irritability and outbursts of anger, mild to 
moderate hypervigilance, and physiological reactivity.  Based 
on these findings, the examiner diagnosed the appellant with 
PTSD, persistent, with onset within a few days after the 
traumatic episode.  

In February 1993 the United States Army and Joint Services 
Environmental Support Group (ESG) submitted the Daily Staff 
Journal from the 39th Engineer Battalion for March 3 and 4, 
1968; extracts from the 23rd Infantry (Americal) Division; 
and an extract from the 39th Engineer Battalion dated April 
30, 1968.  

The Daily Staff Journal Report from the 39th Engineer 
Battalion for March 3, 1968 noted that Tam Ky, Hill 29, Hill 
54 were under attack.  It was also noted that "D/26" 
(presumed to be Company D of the 26th Battalion) had reported 
100 percent alert status.  Additional mortar attacks on Hill 
54 were noted in the Daily Staff Journal for March 4, 1968.  
The Americal Division Operational Report-Lessons Learned (OR-
LL) for the period ending in April 1968 states that there was 
a heavy mortar/rocket attack against almost every major 
friendly installation in the Americal area on March 4, 1968.  
The record shows that both the 26th and 39th Engineer 
Battalions were assigned to the Americal Division.  

In March 1998 the RO sent a request to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(previously ESG) asking for historical reports for the 39th 
Engineer Battalion, Company B, and the 26th Engineer 
Battalion, Company D.  In August 1998 USASCRUR enclosed 
reports and histories regarding these battalions.  



In pertinent part, an Operational Report-Lessons Learned (OR-
LL) for the 39th Engineer Battalion for the period ending in 
August 1967 shows that Company B was ambushed twice in July 
1967.  The OR-LL 39th Engineer Battalion ending January 31, 
1968 reveals that Company B sustained a Vietcong (VC) attack 
in December 1967 consisting of fifty rounds of 60 millimeter 
mortar.  It also notes that Company B of the 39th Engineer 
Battalion was redesignated as Company D, 26th Engineer 
Battalion on December 20, 1967.  

A history of Company D of the 26th Engineer Battalion reveals 
that one of the operations Company D worked on was a vast 
land clearing operation in the Pineapple Jungle.  This area 
was described as 1300 acres of heavily vegetated terrain 
habitually used by the VC and the North Vietnamese Army (NVA) 
as a staging area for attacks in the Tam Ky area.  It also 
noted that Company D performed pioneer work in the opening of 
the Tien Phouc road west of Tam Ky, which was described as an 
area of determined resistance by the enemy.  The history did 
not specify the dates of these operations; however, it does 
indicate that they were completed prior to May 1968.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.


A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1998).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, U.S. Vet. App. No. 95-638 (April 7, 1999); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  


New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999). 

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  


The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995);  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim for PTSD 
requires (1) medical evidence of a current disability; (2) 
medical or lay evidence (presumed credible for these 
purposes) of an in-service stressor; and (3) medical evidence 
of a link between service and the current PTSD disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997);  see Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996);  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).  

If the claim is not well grounded, the appellant cannot 
invoke VA's duty to assist in the development of the claim.  
See 38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

The Court has held that eligibility for service connection 
for a well-grounded PTSD claim requires the presence of three 
elements: (1) a current and clear medical diagnosis of PTSD 
(presumed to include adequacy of PTSD symptomatology and 
sufficiency of claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

Pursuant to the Cohen holding, 38 C.F.R. § 3.304(f) 
addressing direct service connection for PTSD was recently 
amended, effective March 7, 1997.  64 Fed. Reg. 32807 (1999).  
Thus, the regulatory criteria governing service connection of 
the appellant's PTSD changed while his claim was pending.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the new regulation, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the appellant engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service, the appellant's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  

Under the old regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed in-service stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, will be accepted, in the absence of evidence 
to the contrary, as conclusive evidence of the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
PTSD.

Analysis

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not only previously of record and is not merely cumulative 
of evidence previously of record.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
October 1987 decision.  This evidence consists of records 
submitted from USASCRUR regarding the battalions which the 
appellant served with in Vietnam.  These records consist of 
evidence specifically regarding, in pertinent part, the 
history of the battalions which the appellant served with in 
Vietnam.  Since there is no other such evidence in the 
record, these statements are neither duplicative nor 
cumulative, and therefore constitute new evidence.  

These descriptions of the appellant's battalions bear 
directly and substantially upon the specific issue being 
considered in this case because such evidence provides a more 
complete picture of the nature of the appellant's service in 
Vietnam and thus provides a greater opportunity to 
corroborate the appellant's accounts of an in-service 
stressor.  Such evidence is significant and must be 
considered in order to fairly decide the merits of the claim.  

The Board therefore finds that new and material evidence has 
been received since the final October 1987 RO rating 
decision, and the appellant's claim is therefore reopened.  

As the Board noted above, the Court recently announced a 
three-step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim; and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record; and lastly, if the 
claim is well grounded, VA must proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999); Elkins v. West, 12 Vet. App. 209 (1999).

As new and material evidence has been submited to reopen the 
appellant's claim of entitlement to service connection for 
PTSD, the first element has been met. Accordingly, the 
Board's analysis must proceed to a determination of whether 
the appellant's reopened claim is well grounded; and if so, 
to an evaluation of the claim on the merits.


II.  Whether the claim of entitlement to 
service connection for PTSD is well 
grounded.

Analysis

The Board initially notes that the appellant has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. § 
5107(a).  The appellant has received a current diagnosis of 
PTSD.  The appellant has presented lay evidence (presumed 
credible for well-groundedness) of an in-service stressor (a 
rocket/mortar attack), and three separate opinions have 
concluded that there was a link between service and the 
current PTSD disability.  See Cohen, supra, at 137.  

Having determined that the appellant's claim of entitlement 
to service connection for PTSD is well grounded, the Board 
must now proceed to a determination of the appellant's on the 
merits.  Elkins, Winters.


III.  Entitlement to service connection 
PTSD.

Analysis

Once the appellant has established a well-grounded claim, VA 
has a duty to assist the appellant in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  The record is 
devoid of any indication that there are other records 
available which might pertain to the issue on appeal.  In 
addition, the RO requested and received records on the 
appellant's service from USASCRUR.  The Board therefore finds 
that all indicated development has been completed, and VA has 
satisfied its duty to assist the appellant.  
38 U.S.C.A. § 5107(a).  

The Board notes at the outset that, under both the old and 
new regulations pertaining to service connection, the medical 
record suggests, as likely as not, that the appellant does 
have PTSD due to his service.  

In rendering this conclusion, the Board notes that the 
substance of the previous 38 C.F.R. § 3.304(f) has not been 
significantly altered.  Under the new regulation, the three 
requirements remain essentially unchanged.  It still requires 
medical evidence of a current diagnosis, a medical link 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (1999).  
Therefore, because the general requirements of the regulation 
have not been substantively changed, the Board further finds 
that the appellant was not prejudiced by not being notified 
of the change in the regulation.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The record clearly establishes that the appellant has been 
currently diagnosed with PTSD.  He was diagnosed with PTSD 
during an examination at the Grant Pass Veterans Center in 
September 1997.  The appellant was also diagnosed with PTSD 
at the VA examination in November 1991.  This diagnosis was 
supported by findings made on the examination report such as 
recurrent dreams of a traumatic experience in Vietnam, 
avoidance of stimuli associated with the trauma, sleep 
disturbance, irritability and outbursts of anger, 
hypervigilance, and feelings of detachment and estrangement 
from others.  See 38 C.F.R. § 4.125(a).  

There are multiple opinions linking the appellant's condition 
to an in-service stressor.  It was concluded at Grant Pass 
Veterans Center that the appellant's PTSD resulted from his 
experiences in Vietnam.  It was concluded at the November 
1991 VA Social-Industrial Survey that the appellant's 
reported experience at Hill 54 had been a significant 
stressor for him.  Finally, it was concluded at the November 
1991 VA examination that the appellant's PTSD had its onset a 
few days after a traumatic episode in Vietnam and that this 
condition had persisted to the present.  

The Board notes that the appellant was diagnosed in the 
service in October 1969 with schizoid personality.  The 
examiner noted that the appellant had had a personality 
disorder since early childhood.  The regulations provide that 
congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

The Board finds the credibility of this evidence is 
outweighed by other more probative evidence.  The appellant's 
enlistment examination was negative for any psychological 
impairments.  Prior to his return from Vietnam, service 
records show no record of personality or discipline problems 
on the part of the appellant.  To the contrary, the 
appellant's Record of Assignments shows that his conduct and 
efficiency were consistently rated as excellent.  It was not 
until after his return from Vietnam that problems regarding 
the appellant's behavior were noted.  


In addition, the appellant's mother stated in the Social-
Industrial Survey that her son had lead a sheltered life, was 
friendly, and had a good personality.  She denied him ever 
being running into trouble with the police.  It was 
specifically concluded by the examiner at the Social-
Industrial Survey that the diagnosis of Schizoid Personality 
was incorrect and that the appellant did not in fact suffer 
from a lifelong personality disorder.  Finally, the November 
1991 VA examiner concluded that the appellant's condition was 
related to a traumatic experience in Vietnam.  He did not 
conclude that the appellant's disorder was the result of a 
pre-existing personality disorder.  

Therefore, the medical evidence demonstrates that the 
appellant has been diagnosed with PTSD, and there is 
probative medical evidence and opinions linking his PTSD to 
service.  

There is no record of the appellant receiving any combat-
related awards.  The appellant has not provided the RO with a 
specific date as to when the alleged in-service stressor 
occurred.  

Nevertheless, the evidence indicates that he was in fact 
engaged in combat.  The appellant's service records show that 
he was assigned to Company D of the 26th Engineer Battalion 
on December 20, 1967.  The appellant had been previously 
assigned to Company B of the 39th Engineer Battalion since 
April 1967.  As was stated above, Company B was simply 
redesignated as Company D of the 26th Engineer Battalion on 
December 20, 1967.  

The record shows that the appellant was assigned to Company B 
of the 39th Engineer Battalion during ambushes by the 
Vietcong in July 1967.  In addition, the OR-LL 39th Engineer 
Battalion ending January 31, 1968 reveals that Company B 
sustained a VC attack in December 1967 consisting of fifty 
rounds of 60 millimeter mortar.  The appellant was assigned 
to Company B at this time.  



A Daily Staff Journal from the 39th Engineer Battalion 
reported that Tam Ky, Hill 29, and Hill 54 were under attack 
on March 3, 1968.  This same journal noted that "D/26" 
(presumably Company D of the 26th Engineer Battalion) 
reported 100 percent alert status.  More significantly, the 
Americal Division OR-LL for the period ending in April 1968 
shows that a heavy mortar/rocket attack was made against 
almost every major friendly installation in the Americal area 
on March 4, 1968.  The record shows that the 26th Engineer 
Battalion was attached to the Americal Division.  

In addition, a history of Company D of the 26th Engineer 
Battalion generally reveals that prior to May 1968, one of 
the operations Company D worked on was a vast land clearing 
operation in the Pineapple Jungle.  This area was described 
as 1300 acres of heavily vegetated terrain habitually used by 
the Vietcong (VC) and the North Vietnamese Army (NVA) as a 
staging area for attacks in the Tam Ky area.  It also noted 
that Company D performed pioneer work in the opening of the 
Tien Phouc road west of Tam Ky, which was described as an 
area of determined resistance by the enemy.  The evidence 
indicates that the appellant was assigned to Company D during 
the time period when these operations were performed.  

Thus, the evidence indicates that the appellant engaged in 
combat.  Although the veteran has not specifically identified 
the soldiers he was with when the claimed stressor occurred, 
and has not identified specific dates when the incident 
occurred, the Board finds this to be understandable given the 
passage of time since the event. 

The Board finds that the reports submitted from USASCRUR 
essentially verifies that the veteran was exposed to the type 
of specific stressor which he has reported, namely a 
mortar/rocket attack.  The evidence shows that the appellant 
served with two Engineer Battalions which were exposed to VC 
attacks while he was assigned to them.  The Board therefore 
finds that the veteran was engaged in combat for purposes of 
38 U.S.C.A. § 1154(b).  




In this regard, the Board notes that the law provides that, 
for service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardship of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b). See also 38 C.F.R. § 3.304(d).

Applying the provisions of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d), the Board finds that the veteran has 
presented credible evidence that the claimed in-service 
stressor occurred.  Specifically, the appellant has 
consistently reported that he was assigned to a ditch or 
gully near a perimeter fence with two other younger soldiers 
when there was an explosion from a rocket/mortar near their 
position.  He has consistently reported that the explosion 
knocked him down and threw his helmet off.  He has reported 
that one of the soldiers got sick while another was convinced 
that the top of the appellant's head had been blown off.  

Thus, there is credible supporting evidence that the 
appellant's claimed in-service stressor occurred because the 
appellant's account of being injured in a rocket/mortar 
attack is consistent with the circumstances, conditions, and 
hardships described in the records regarding the 26th and 39th 
Engineer Battalions.  

Having carefully reviewed the evidentiary record, the Board 
concludes that the medical evidence supports the appellant's 
current diagnosis of PTSD.  The medical record suggests, as 
likely as not, that the appellant does have PTSD due to his 
service.  Accordingly, the record supports a grant of service 
connection for PTSD.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 
3.102.


ORDER

The appellant having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is granted to this extent.  

The claim of entitlement to service connection for PTSD is 
well grounded.

Entitlement to service connection for PTSD is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

